Title: From James Madison to Dolley Madison, [ca. 6 November] 1805
From: Madison, James
To: Madison, Dolley


          
            [ca. 6 November 1805]
          
          Yours of the 1st. instant, my dearest gives me much happiness, but it can not be compleat till I have you again secure with me. Let me know the moment you can of the time you will set out that I may make arrangements for paying th⟨e⟩; Dr. &c. My Tobo. has been sold in Richd, but unfortunately th⟨e⟩; bills are not yet come on, and are on N. York at 60 days, so that some negociation will be necessary. I did not expect you wd. receive much from your Tenants. Don’t forget to do something as to insuring the Buildings. Your question as to our situation in regard to Spain & England is puzzling. As one gets into ill humor it is possible the other may change her countenance. If a general war takes place in Europe Spain will probably be less disposed to insult us; and England less sparing of her insults. Whether a war will be forced by either is more than can be foreseen. It certainly will not if they consult their interest. The power however of deciding questions of war—and providding [sic] measures that will make or meet it, lies with Congress, and that is always our answer to newsmongers. Madam Turreau is here. The Genl. not. Your friends are al⟨l⟩; well: except Capt. Tingey who has been in extreme danger but is mending. Mrs. Tingey also has been unwell. I inclose a letter from Payne, and one from Mrs. K. Miss P’s postscript makes my mouth water. Cousin Isaac’s would too, if he had ever had the taste which I have had. Your ever affece.
          
            J.M.
          
          
            I have written to Gooch to hurry on with the Waggon, & to bring the Carpet if it can be secured agst. injury from the greasy & dirty companions it will have.
          
        